Name: Commission Decision of 22 July 1971 amending Commission Decision of 18 March 1969, appointing veterinary experts who may be instructed to formulate opinions on slaughterhouses and cutting plants
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1971-08-09

 Avis juridique important|31971D0292Commission Decision of 22 July 1971 amending Commission Decision of 18 March 1969, appointing veterinary experts who may be instructed to formulate opinions on slaughterhouses and cutting plants Official Journal L 179 , 09/08/1971 P. 0032 - 0032 Danish special edition: Series II Volume II P. 0027 English special edition: Series II Volume II P. 0027 Greek special edition: Chapter 03 Volume 7 P. 0033 ++++ ( 1 ) OJ N 121 , 29 . 7 . 1964 , P . 2012/64 . ( 2 ) OJ N L 256 , 11 . 10 . 1969 , P . 5 . ( 3 ) OJ N 93 , 29 . 5 . 1965 , P . 1607/65 . ( 4 ) OJ N L 88 , 11 . 4 . 1969 , P . 9 . ( 5 ) OJ N L 19 , 26 . 1 . 1970 , P . 56 . COMMISSION DECISION OF 22 JULY 1971 AMENDING THE COMMISSION DECISION OF 18 MARCH 1969 APPOINTING VETERINARY EXPERTS WHO MAY BE INSTRUCTED TO FORMULATE OPINION ON SLAUGHTERHOUSES AND CUTTING PLANTS ( 71/292/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 26 JUNE 1964 ( 1 ) ON HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN FRESH MEAT , AS LAST AMENDED BY THE COUNCIL DIRECTIVE OF 6 OCTOBER 1969 ( 2 ) ; HAVING REGARD TO THE COMMISSION DIRECTIVE OF 13 MAY 1965 ( 3 ) ON THE PROCEDURE FOR FORMULATION OF OPINIONS CONCERNING THE OFFICIAL APPROVAL OF SLAUGHTERHOUSES AND CUTTING PLANTS IN INTRA-COMMUNITY TRADE IN FRESH MEAT , AND IN PARTICULAR ARTICLE 2 ( 2 ) THEREOF ; WHEREAS , BY THE DECISION OF 18 MARCH 1969 ( 4 ) , AS AMENDED BY THE DECISION OF 9 JANUARY 1970 ( 5 ) , THE COMMISSION , ACTING ON A PROPOSAL FROM THE MEMBER STATES AND WITH THE AGREEMENT OF THE PERSONS CONCERNED , APPOINTED VETERINARY EXPERTS WHO MAY BE INSTRUCTED TO FORMULATE OPINIONS ON SLAUGHTERHOUSES AND CUTTING PLANTS ; WHEREAS THE KINGDOM OF THE NETHERLANDS HAS INFORMED THE COMMISSION THAT MR HOFSTRA , KEURINGSDIERENARTS , HAS DIED AND THAT MR POSTMA , KEURINGSDIERENARTS WISHED TO BE RELIEVED OF HIS FUNCTIONS ; WHEREAS IT PROPOSED THAT DR VAN DER MEIJS AND DR ZEGERS SHOULD TAKE THE PLACE OF THOSE EXPERTS ; WHEREAS THEY HAVE AGREED TO THEIR APPOINTMENT ; WHEREAS CONSEQUENTLY THE ABOVEMENTIONED DECISION OF 18 MARCH 1969 SHOULD BE AMENDED , HAS ADOPTED THIS DECISION : ARTICLE 1 DR VAN DER MEIJS , INSPECTEUR IN ALGEMENE DIENST VAN DE VEEARTSENIJKUNDIGE DIENST , AND DR ZEGERS , DIRECTEUR VAN HET OPENBAAR SLACHTHUIS TE GRONINGEN , BOTH OF NETHERLANDS NATIONALITY , ARE HEREBY APPOINTED , IN PLACE OF KEURINGSDIERENARTS HOFSTRA AND KEURINGSDIERENARTS POSTMA , AS EXPERTS WHO MAY BE INSTRUCTED TO FORMULATE OPINIONS PROVIDED FOR IN ARTICLE 4 ( 3 ) OF THE DIRECTIVE OF 26 JUNE 1964 REFERRED TO ABOVE . ARTICLE 2 THE FOLLOWING ALTERATIONS SHALL BE MADE TO THE LIST APPEARING IN ARTICLE 1 OF THE COMMISSION DECISION OF 18 MARCH 1969 , AS AMENDED BY THE COMMISSION DECISION OF 9 JANUARY 1970 : ( A ) THE NAMES OF MR HOFSTRA AND MR POSTMA SHALL BE DELETED FROM THE LIST ; ( B ) THE NAMES OF DR VAN DER MEIJS AND DR ZEGERS SHALL BE PLACED ON THE LIST IN THEIR ALPHABETICAL ORDER , FOLLOWED BY PARTICULARS OF THEIR RESPECTIVE OFFICIAL POSITIONS AND OF THEIR NATIONALITY . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 JULY 1971 . FOR THE COMMISSION THE PRESIDENT FRANCO M . MALFATTI